DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/05/2021 has been entered.

Claim Objections
Claim 9 is objected to because of the following informalities: Claim 9 recites the phrase “wherein one of Z1 and Z2 is C”. Applicants are advised to amend this phrase to recite “wherein one of Z1 or Z2 is C”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-2, 5, 8, and 13-14 are rejected under 35 U.S.C. 102(a1) as being anticipated by Liu et al (see attached pages of BOPIDY@Ir(III) Complexes Assembling Organic Nanoparticles for Enhance Photodynamic Therapy).

Regarding claim 1, Liu et al disclose the following neutral iridium compound (Page 419 – Scheme 2):

    PNG
    media_image1.png
    382
    255
    media_image1.png
    Greyscale
.
This compound possess a first ligand corresponding to recited Formula II, where rings A and B are 5-membered aromatic rings; Rings C and D are 6-membered rings; Z1 and Z2 are N; RA, RB, and RD are methyl; and RC is H.

Regarding claim 2, Liu et al teaches all the claim limitations as set forth above. As discussed above, RA, RB, and RD are methyl; and RC is H.



Regarding claim 8, Liu et al teaches all the claim limitations as set forth above. As discussed above M is iridium.

Regarding claim 13, Liu et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses the compound as M(LA)(LB)2.

Regarding claim 14, Liu et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses ligand LB as:

    PNG
    media_image2.png
    194
    81
    media_image2.png
    Greyscale
,
where Ra and Rb are H; and Y1-Y8 are C.

In light of the above, it is clear that Liu et al anticipates the presently recited claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5, 7-8, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sajoto (US 2020/0165281).

Regarding claim 1, Sajoto discloses the following compound comprising recited ligand LA corresponding to recited Formula II ([0054]):

    PNG
    media_image3.png
    422
    378
    media_image3.png
    Greyscale
,
where rings A and B are 5-membered aromatic rings; ring C is a 6-membered aromatic ring; ring D is a 6-membered aromatic ring; Z1 is C; Z2 is N; RA and RB are methyl; and RD and RC are H; and M is Ir. 
It is noted that the present claims require that when rings A and B are 5-membered rings, Z1 is N. In the present case Z2 is N and Z1 is C.  Thus, the reference discloses an isomer of that claimed - compounds having the same radicals in physically different positions on the same nucleus, and the courts have held, as found in In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977), that compounds which are isomers “are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties”.
            In light of the case law cited above, it therefore would have been obvious to one of ordinary skill in the art that the compound disclosed in the present claims is but an obvious variant of the compound disclosed in the reference, and thereby one of ordinary skill in the art would have arrived at the claimed invention. 

A and RB are methyl; and RD and RC are H.

Regarding claim 5, Sajoto teaches all the claim limitations as set forth above. As discussed above, the reference discloses that rings A and B are 6-membered rings.

Regarding claim 7, Sajoto teaches all the claim limitations as set forth above. As discussed above, the reference discloses that Z1 is C and Z2 is N.

Regarding claim 8, Sajoto teaches all the claim limitations as set forth above. As discussed above, the reference discloses that M is Ir.

Regarding claim 9, Sajoto teaches all the claim limitations as set forth above. As discussed above, the reference discloses that ring C is benzene and ring D is pyridine.

Regarding claim 11, Sajoto teaches all the claim limitations as set forth above. From the discussion above, the reference discloses an isomer of the recited ligand:

    PNG
    media_image4.png
    249
    187
    media_image4.png
    Greyscale
.
In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977), that compounds which are isomers “are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties”.
            In light of the case law cited above, it therefore would have been obvious to one of ordinary skill in the art that the compound disclosed in the present claims is but an obvious variant of the compound disclosed in the reference, and thereby one of ordinary skill in the art would have arrived at the claimed invention. 

Regarding claim 12, Sajoto teaches all the claim limitations as set forth above. From the discussion above, the reference discloses an isomer of LIII-A21, i.e.

    PNG
    media_image5.png
    85
    79
    media_image5.png
    Greyscale

where G is given by RC1, i.e.

    PNG
    media_image6.png
    105
    49
    media_image6.png
    Greyscale

and Y1 is given by RD21, i.e.
.
    PNG
    media_image7.png
    155
    114
    media_image7.png
    Greyscale

In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977), that compounds which are isomers “are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties”.
            In light of the case law cited above, it therefore would have been obvious to one of ordinary skill in the art that the compound disclosed in the present claims is but an obvious variant of the compound disclosed in the reference, and thereby one of ordinary skill in the art would have arrived at the claimed invention.

Allowable Subject Matter
Claims 4, 6, 10, 15, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

If rewritten as indicated above claims 16-19 and 21-22 would be allowable over the “closest” prior art Liu et al (see attached pages of BOPIDY@Ir(III) Complexes Assembling Organic Nanoparticles for Enhance Photodynamic Therapy), Galletta et al (see attached pages of Absorption, Photophysical Properties, and Redox Behavior of Ruthenium (II) Polypyridine Complexes Containing Accessory Dipyrromethane-BF2 Chromophores), and Sajoto (US 2020/0165281) for the following reason:

Regarding claims 4, 6, 9, 10, and 19, Liu et al discloses the following compound:

    PNG
    media_image1.png
    382
    255
    media_image1.png
    Greyscale
.
This compound possess a first ligand corresponding to recited Formula II, where rings A and B are 5-membered aromatic rings; Rings C and D are 6-membered rings; Z1 and Z2 are N; RA, RB, and RD are methyl; and RC is H. However, claim 5 requires that rings A and B are 6-membered rings; claim 6 requires that ring D is a 5-membered ring; and claim 10 recites that ring C comprises two (2) fused rings. Accordingly, the reference does not disclose or suggest the compound as recited in these claims. Claim 19 recites an organic light emitting device which is not disclosed or suggested by the reference.

Regarding claims 4, 6, 9, 10, and 19, Galletta et al discloses the following compound:

    PNG
    media_image8.png
    274
    295
    media_image8.png
    Greyscale
,
This compound possess a first ligand corresponding to recited Formula II, where rings A and B are 5-membered aromatic rings; Rings C and D are 6-membered rings; Z1 and Z2 are N; RA, RB, and RD are alkyls; and RC is H. However, claim 5 requires that rings A and B are 6-membered rings; claim 6 requires that ring D is a 5-membered ring; and claim 10 recites that ring C comprises two (2) fused rings. Accordingly, the reference does not disclose or suggest the compound as recited in these claims. Claim 19 recites an organic light emitting device which is not disclosed or suggested by the reference.

Regarding claims 4, 6, 9, 10, and 19, Sajoto discloses the following compound:

    PNG
    media_image3.png
    422
    378
    media_image3.png
    Greyscale
.
1 is C; Z2 is N; RA and RB are methyl; and RD and RC are H; and M is Ir. However, claim 5 requires that rings A and B are 6-membered rings; claim 6 requires that ring D is a 5-membered ring; and claim 10 recites that ring C comprises two (2) fused rings. Accordingly, the reference does not disclose or suggest the compound as recited in these claims. Claim 19 recites an organic light emitting device which is not disclosed or suggested by the reference.

Claims 16-18 and 21-22 are allowable over the “closest” prior art Liu et al (see attached pages of BOPIDY@Ir(III) Complexes Assembling Organic Nanoparticles for Enhance Photodynamic Therapy), Galletta et al (see attached pages of Absorption, Photophysical Properties, and Redox Behavior of Ruthenium (II) Polypyridine Complexes Containing Accessory Dipyrromethane-BF2 Chromophores), and Sajoto (US 2020/0165281) for the following reasons:

Regarding claims 16-18, Liu et al discloses the following compound:

    PNG
    media_image1.png
    382
    255
    media_image1.png
    Greyscale
,
encompassed by the present claims.  However, claims 16-18 are drawn to organic light emitting device, while Liu et al is drawn to the use of the compound for cell imaging and photodynamic therapy. Accordingly, the reference does not disclose or suggest the organic light emitting device required by claims 16-18.

Regarding claims 16-18, Galletta et al discloses the following compound:

    PNG
    media_image8.png
    274
    295
    media_image8.png
    Greyscale
,
encompassed by the present claims.  However, claims 16-18 are drawn to organic light emitting device, while Galletta et al is drawn to absorption properties of the compound. Accordingly, the reference does not disclose or suggest the organic light emitting device required by claims 16-18.

Regarding claims 16-18, Sajoto discloses the following compound:

    PNG
    media_image3.png
    422
    378
    media_image3.png
    Greyscale
.


Regarding claims 21-22, Liu et al discloses the following compound:

    PNG
    media_image1.png
    382
    255
    media_image1.png
    Greyscale
,
which is not a compound encompassed by Formula recited in claim 21.

Regarding claims 21-22, Galletta et al discloses the following compound:

    PNG
    media_image8.png
    274
    295
    media_image8.png
    Greyscale
,
which is not a compound encompassed by Formula recited in claim 21.

Regarding claims 16-18, Sajoto discloses the following compound:

    PNG
    media_image3.png
    422
    378
    media_image3.png
    Greyscale
.
which is not a compound encompassed by Formula recited in claim 21.

Response to Arguments
Applicant's arguments filed 11/8/2022 have been fully considered but are moot in light of new grounds of rejection set forth above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767